DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	The present application is a divisional of U.S. Patent Application No. 16/410, 515 filed on 05/14/2019, which claims priority to Korean Patent Application No. 10-2018-0096115 filed on 08/17/2018.  On 08/05/2021, an electronic copy of this document was retrieved by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Drawing Objection
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s), while no new matter should be entered: claim 15 includes the limitations wherein the second pressure sensor is disposed to extend the first side surface, which is not shown in the figures given that claim 15 includes claim 13’s a second pressure sensor disposed on the forth side surface and the third corner region and claim 12’s a third corner region between the second side surface and the forth side surface.  In other words, there is no figure that depicts all these limitations together.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections – 35 USC §112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More particularly, claim 12 at line 2-5 includes the limitation “a first corner region between the first side surface and the fourth side surface…and a fourth corner region between the fourth side surface and the first side surface” in which two corner regions are being defined between the first and fourth side surfaces.  To render moot this grounds of rejection, examiner suggests the following claim amendment: “a first corner region between the first side surface and the fourth side surface…and a fourth corner region between the third side surface and the first side surface” (emphasis added).  For purposes of applying prior art, examiner will be interpreting the claim as this suggested amendment.  This grounds of rejection applies to claims 13-15 that depend upon claim 12.
6.	Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More particularly, claim 14 at line 1-2 includes the limitations “wherein the first pressure sensor is disposed to extend the second side surface”, however it is unclear to what applicant is referring.  To get around this grounds or rejection applicant may change these limitations to “wherein the first pressure sensor is disposed to extend to the second side surface” (emphasis added).  Appropriate correction is required.  For purposes of applying prior art, examiner is interpreting these limitations as this suggested amendment.  This grounds of rejection applies to claim 15 which depends upon claim 14.  
7.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More particularly, claim 15 at line 1-2 includes the limitations “wherein the second pressure sensor is disposed to extend the first side surface”, however it is unclear to what applicant is referring.  To get around this grounds or rejection applicant may change these limitations to “wherein the second pressure sensor is disposed to extend to the first side surface” (emphasis added).  Appropriate correction is required.  For purposes of applying prior art, examiner is interpreting these limitations as this suggested amendment.  
Claim Rejections – 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0289108 A1 to Jo et al. (“Jo”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
                
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As to claim 1, Jo discloses a display device(100)(FIGs. 1, 3-4: 150; ¶0045), comprising:
a cover window(101)(FIGs. 1, 3-4: 150a; ¶0034) comprising a light transmitting area(portion of 101 corresponding to 150a)(FIGs. 1, 3-4; ¶0034) and a light blocking area(portion of 101 not corresponding to 150a)(FIGs. 1, 3-4; ¶0038);
a display panel(150)(FIGs. 1, 3-4; ¶0034) disposed under the light transmitting area(portion of 101 corresponding to 150a)(FIGs. 1, 3-4; ¶0034); and 
a pressure sensor(310, 351)(FIGs. 3-4 and 6; ¶¶0070, 0075) disposed under1 the light blocking area(portion of 101 not corresponding to 150a)(FIGs. 1, 3-4; ¶0038).

    PNG
    media_image5.png
    841
    509
    media_image5.png
    Greyscale

As to claim 8, Jo discloses a display device(100)(FIGs. 1, 3-4: 150; ¶0045), comprising:
a display panel(150)(FIGs. 1, 3-4; ¶0034);
a middle frame(250)(FIGs. 3-4; ¶0034) disposed under the display panel(150)(FIGs. 1, 3-4; ¶0034);
a lower cover(103)(FIGs. 3-4; ¶0032) disposed under the middle frame(250)(FIGs. 3-4; ¶0034) and comprising a bottom surface(103’s portion shown above)(FIGs. 3-4; ¶0032) and side surfaces(103’s portion shown above)(FIGs. 3-4; ¶0032) bent upward from the bottom surface(103’s portion shown above)(FIGs. 3-4; ¶0032); and
a pressure sensor(310, 351)(FIGs. 3-4 and 6; ¶¶0070, 0075) disposed on the side surfaces(103’s portion shown above)(FIGs. 3-4; ¶0032) of the lower cover(103’s portion shown above)(FIGs. 3-4; ¶0032).
Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0289108 A1 to Jo et al. (“Jo”) as applied to claim 1 above, in view of U.S. Patent No. 9,360,894 B1 to Lin et al. (“Lin”).
As to claim 2, Jo discloses the display device of claim 1, as applied above.
Jo further discloses wherein the light blocking area (portion of 101 not corresponding to 150a)(FIGs. 1, 3-4; ¶0038) comprises a plurality of holes(333a)(FIG. 6; ¶0074), and the pressure sensor(310, 351)(FIGs. 3-4 and 6; ¶¶0070, 0075).
Jo does not expressly disclose and the pressure sensor comprises a plurality of opening portions corresponding to the plurality of holes.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Lin discloses and the pressure sensor(120)(FIGs. 1A, 2A, 2B; col 2, ln 16-17; 27-28, 40-42) comprises a plurality of opening portions(each of 110b)(FIGs. 1A, 2A, 2B; col 2, ln 13-14) corresponding to the plurality of holes(110a)(FIGs. 1A, 2A, 2B; col 2, ln 14-16).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jo with Lin to provide a display device that is able to provide more types of input such as up and down volume for audio.

As to claim 3, Jo and Lin teach the display device of claim 2, as applied above.
Lin further discloses wherein the pressure sensor(120)(FIGs. 1A, 2A, 2B; col 2, ln 16-17; 27-28, 40-42) further comprises a pressure sensing cell(124, 124a)(FIG. FIGs. 1A, 2A, 2B: 124a; col 2, ln 27-28) disposed between the plurality of opening portions(110b)(FIG. FIGs. 1A, 2A, 2B: col 2, ln 13-19, 21-22).
The motivation to combine Lin’s further teachings is the same as the reasoning set forth above for claim 2.
12.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0289108 A1 to Jo et al. (“Jo”) as applied to claims 1 and 8 above, in view of U.S. Patent Pub. No. 2011/0278078 A1 to Schediwy et al. (“Schediwy”).
As to claim 7, Jo discloses the display device of claim 1, as applied above.
Jo further discloses wherein: the pressure sensor(310, 351)(FIGs. 3-4, 6; ¶¶0070, 0075) comprises a pressure sensing cell(352)(FIG. 4, 6; ¶0075); one surface of a first substrate (FIGs. 3-4, 6: 310’ surface facing inward; ¶¶0070, 0075).
Jo does not expressly disclose and the pressure sensing cell comprises a driving electrode and a sensing electrode, which are disposed on one surface of a first substrate, and a pressure sensing layer, which is disposed on one surface of a second substrate facing the one surface of the first substrate.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Schediwy discloses and the pressure sensing cell(108, 110)(FIGs. 1-4; ¶¶0016-0018, 0047) comprises a driving electrode(108)(FIGs. 1-4; ¶¶0016-0018, 0047) and a sensing electrode(108)(FIGs. 1-4; ¶¶0016-0018, 0047), which are disposed on one surface of a first substrate(104)(FIGs. 1-4; ¶¶0016-0018, 0047, especially – “mutual capacitance…sensor electrodes may transmit as well as receive, either simultaneously or in a time-multiplexed manner”), and a pressure sensing layer(110)(FIGs. 1-4; ¶¶0016-0018, 0047), which is disposed on one surface of a second substrate(102)(FIGs. 1-4; ¶0016) facing the one surface of the first substrate(104)(FIGs. 1-4; ¶¶0016-0018, 0047, especially – “mutual capacitance…sensor electrodes may transmit as well as receive, either simultaneously or in a time-multiplexed manner”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jo with Schediwy to provide a display device having a more sensitive pressure sensor.

As to claim 16, Jo discloses the display device of claim 8, as applied above.
Jo further discloses wherein: the pressure sensor(310, 351)(FIGs. 3-4, 6; ¶¶0070, 0075) comprises a pressure sensing cell(352)(FIG. 4, 6; ¶0075); one surface of a first substrate (FIGs. 3-4, 6: 310’ surface facing inward; ¶¶0070, 0075).
Jo does not expressly disclose and the pressure sensing cell comprises a driving electrode and a sensing electrode, which are disposed on one surface of a first substrate, and a pressure sensing layer, which is disposed on one surface of a second substrate facing the one surface of the first substrate.
Schediwy discloses and the pressure sensing cell(108, 110)(FIGs. 1-4; ¶¶0016-0018, 0047) comprises a driving electrode(108)(FIGs. 1-4; ¶¶0016-0018, 0047) and a sensing electrode(108)(FIGs. 1-4; ¶¶0016-0018, 0047), which are disposed on one surface of a first substrate(104)(FIGs. 1-4; ¶¶0016-0018, 0047, especially – “mutual capacitance…sensor electrodes may transmit as well as receive, either simultaneously or in a time-multiplexed manner”), and a pressure sensing layer (110)(FIGs. 1-4; ¶¶0016-0018, 0047), which is disposed on one surface of a second substrate(102)(FIGs. 1-4; ¶0016) facing the one surface of the first substrate(104)(FIGs. 1-4; ¶¶0016-0018, 0047, especially – “mutual capacitance…sensor electrodes may transmit as well as receive, either simultaneously or in a time-multiplexed manner”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jo with Schediwy to provide a display device having a more sensitive pressure sensor.
13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0289108 A1 to Jo et al. (“Jo”) in view of U.S. Patent No. 9,360,894 B1 to Lin et al. (“Lin”) as applied to claim 3 above, in view of U.S. Patent No. 9,641,920 B1 to Jones, II et al. (“Jones”).
As to claim 4, Jo and Lin teach the display device of claim 3, as applied above.
Lin further discloses further comprising a bump(122)(FIG. 1A; col 2, ln 27-28) disposed on the pressure sensing cell(124, 124a)(FIG. FIGs. 1A, 2A, 2B: 124a; col 2, ln 27-28), wherein the bump(122)(FIG. 1A; col 2, ln 27-28) is attached onto the pressure sensing cell(124, 124a)(FIG. FIGs. 1A, 2A, 2B: 124a; col 2, ln 27-28).
The motivation to combine Lin’s further teachings is the same as the reason above for claim 3.
Jo and Lin do not expressly disclose wherein the bump is attached onto the pressure sensing cell by a first adhesive member.
Jones discloses wherein the bump(401 or 403)(FIG. 4A; col 7, ln 60-61) is attached onto the pressure sensing cell(FPC)(FIG. 4A)(col 7, ln 60-61; col 8, ln 10-13) by a first adhesive member (col 7, ln 60-61).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jo and Lin with Jones to provide a display device having a pressure sensor that operates properly (i.e., by maintaining it in a proper position).
14.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0289108 A1 to Jo et al. (“Jo”) as applied to claim 8 above, in view of U.S. Patent Pub. No. 2017/0154741 A1 to Chen et al. (“Chen”).
As to claim 9, Jo discloses the display device of claim 8, as applied above.

    PNG
    media_image9.png
    643
    433
    media_image9.png
    Greyscale

Jo further discloses wherein the side surfaces(103’s top, bottom, left and right edges, 103’s portion shown above)(FIGs. 3-4; ¶0032) comprise: first(top of 103)(FIG. 3; ¶0032) and second side surfaces(bottom of 103)(FIG. 3; ¶0032); and third(103’s right edge,103’s portion shown above)(FIGs. 3-4; ¶0032) and fourth side surfaces(103’s left edge,103’s portion shown above)(FIGs. 3-4; ¶0032) facing each other in a second direction(horizontal direction)(FIGs. 3-4: 103’s left and right edges) perpendicular to the first direction(vertical direction).
Jo does not expressly disclose wherein the side surfaces comprise: first and second side surfaces facing each other in a first direction.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Chen discloses wherein the side surfaces(top, bottom, left and right edges of 1, 11)(FIG. 3, 5; ¶¶0013, 0018) comprise: first(top edge of 1, 11)(FIGs. 3, 5; ¶¶0013, 0018) and second side surfaces(bottom edge of 1, 11)(FIGs. 3, 5; ¶¶0013, 0018) facing each other in a first direction(vertical direction).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jo with Chen to provide a display device that provides a user with a greater selection of inputs for controlling the display device (i.e., by having more buttons on more sides of the display device).

As to claim 10, Jo and Chen teach the display device of claim 9, as applied above.
Jo further discloses wherein the pressure sensor(310, 351)(FIGs. 3-4 and 6; ¶¶0070, 0075) comprises: a first pressure sensor(310, 351)(FIGs. 3-4 and 6; ¶¶0070, 0075) disposed on the third side surface(103’s right edge,103’s portion shown above)(FIGs. 3-4; ¶0032).

    PNG
    media_image12.png
    1805
    1893
    media_image12.png
    Greyscale

Chen discloses and a second pressure sensor(2, 3 in above edited FIG. 3)(¶0018) disposed on the fourth side surface(left edge of 1, 11)(FIG. 3, 5; ¶0018).
The motivation to combine Chen’s further teachings is the same as set forth above for claim 9.
15.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0289108 A1 to Jo et al. (“Jo”) in view of U.S. Patent No. 9,360,894 B1 to Lin et al. (“Lin”), in view of U.S. Patent No. 9,641,920 B1 to Jones, II et al. (“Jones”) as applied to claim 4 above, in view of U.S. Patent Pub. No. 2010/0079663 A1 to Kim.
	The closest prior art, U.S. Patent Publication No. 2019/0289108 A1 to Jo et al. (“Jo”), U.S. Patent No. 9,360,894 B1 to Lin et al. (“Lin”) and U.S. Patent No. 9,641,920 B1 to Jones, II et al. (“Jones”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
Jo, Lin and Jones teach the display device of claim 4, as applied above but do not teach the above underlined limitations.

    PNG
    media_image13.png
    672
    1048
    media_image13.png
    Greyscale

Jo, Lin and Jones further teach wherein the bump(Lin: FIG. 1A: 122; col 2, ln 27-28) is attached to a back surface of the cover window(Jo: FIGs. 1, 3-4: 101: 150a; ¶0034; Lin: FIGs. 1A, 2A, 2B; col 2, ln 21-22 – see above edited FIG. 2B)
The motivation to combine Lin’s further teachings is the same as the reason above for claim 3.
Jo, Lin and Jones do not expressly disclose wherein the bump is attached to a back surface of the cover window by a second adhesive member.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Kim discloses wherein the bump(255)(FIG. 2; ¶0035) is attached to a back surface of the cover window(220)(FIG. 2; ¶0034) by a second adhesive member(251)(FIG. 2; ¶0035).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jo, Lin and Jones with Kim to provide a display device having a pressure sensor that operates properly.

As to claim 6, Jo, Lin, Jones and Kim teach the display device of claim 5, as applied above.
Jo, Lin, Jones and Kim teach further teach further comprising: a middle frame(Jo: FIGs. 3-4: 250; ¶0034) disposed under the display panel(Jo: FIGs. 1, 3-4: 150; ¶0034), wherein a lower surface of the pressure sensor (Jo: FIGs. 1, 3-4: 101; ¶0032; Lin: FIGs. 1A, 2A, 2B: 120; col 2, ln 16-17; 27-28, 40-42) is supported by the middle frame(Jo: FIGs. 3-4: 250; ¶0034).
The motivation to combine Lin’s further teachings is the same as the reason above for claim 3.
16.	Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0289108 A1 to Jo et al. (“Jo”) in view of U.S. Patent Pub. No. 2017/0154741 A1 to Chen et al. (“Chen”) as applied to claims 9-10 above, in view of U.S. Patent Pub. No. 2014/0106814 A1 to Schmidt.
As to claim 11, Jo and Chen teach the display device of claim 10, as applied above.
Jo and Chen do not expressly disclose wherein: the first pressure sensor is disposed to extend to the second side surface; and the second pressure sensor is disposed to extend to the first side surface.

    PNG
    media_image15.png
    614
    623
    media_image15.png
    Greyscale

Schmidt discloses wherein: the first pressure sensor(126)(Fig. 1; ¶¶0023, 0028, 0029, especially – “The corner sensors 120, 122, 124 and 126…may comprise…a push-button”) is disposed to extend to the second side surface(see above edited Fig. 2; ¶0023, especially – “a corner sensor may wrap from a first to a second side, for example, the corner sensor 120 is shown in FIG. 1 as wrapping from side 130 to side 132”); and the second pressure sensor(122)(Fig. 1; ¶¶0028, 0029) is disposed to extend to the first side surface(see above edited Fig. 2; ¶0023).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jo and Chen with Schmidt to provide a display device that provides a user with pressure sensors that are easier to locate.

As to claim 12, Jo and Chen teach the display device of claim 9, as applied above.

    PNG
    media_image16.png
    782
    739
    media_image16.png
    Greyscale

Jo and Chen further each wherein: the lower cover (Jo: FIGs. 3-4: 103; ¶0032; Chen: FIG. 3, 5: 1, 11; ¶¶0013, 0018) comprises a first corner region (Chen: FIGs. 3, 5: upper left corner of 1, 11; ¶¶0013, 0018) between the first side surface (Jo: FIG. 3: top of 103; ¶0032; Chen: FIGs. 3, 5: top edge of 1, 11; ¶¶0013, 0018) and the fourth side surface (Jo: FIGs. 3-4: 103’s left edge,103’s portion shown in the above edited FIG. 4; ¶0032; Chen: FIGs. 3, 5: left edge of 1, 11; ¶¶0013, 0018), a second corner region (Chen: FIGs. 3, 5: lower right corner of 1, 11; ¶¶0013, 0018) between the third side surface (Jo: FIGs. 3-4: 103’s right edge,103’s portion shown above; ¶0032; Chen: FIGs. 3, 5: right edge of 1, 11; ¶¶0013, 0018) and the second side surface (Jo: FIG. 3: bottom of 103; ¶0032; Chen: FIGs. 3, 5: bottom edge of 1, 11; ¶¶0013, 0018), a third corner region (Chen: FIGs. 3, 5: lower left corner of 1, 11; ¶¶0013, 0018) between the second side surface (Jo: FIG. 3: bottom of 103; ¶0032; Chen: FIGs. 3, 5: bottom edge of 1, 11; ¶¶0013, 0018) and the forth side surface (Jo: FIGs. 3-4: 103’s left edge,103’s portion shown in the above edited FIG. 4; ¶0032; Chen: FIGs. 3, 5: left edge of 1, 11; ¶¶0013, 0018), and a fourth corner region (Chen: FIGs. 3, 5: upper right corner of 1, 11; ¶¶0013, 0018) between the third side surface (Jo: FIGs. 3-4: 103’s right edge,103’s portion shown in the above edited FIG. 4; ¶0032; Chen: FIGs. 3, 5: right edge of 1, 11; ¶¶0013, 0018) and the first side surface (Jo: FIG. 3: top of 103; ¶0032; Chen: FIGs. 3, 5: top edge of 1, 11; ¶¶0013, 0018); and the pressure sensor (Jo: FIGs. 3-4 and 6: 310, 351; ¶¶0070, 0075; Chen: FIG. 3: 2-3; ¶0018).
The motivation to combine Chen’s further teachings is the same as set forth above for claim 9.
Jo and Chen do not expressly disclose and the pressure sensor is disposed on at least one of the first to fourth corner regions.

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

Schmidt discloses and the pressure sensor(120, 122, 124, 126)(Fig. 1; ¶¶0028, 0029, especially – “The corner sensors 120, 122, 124 and 126…may comprise…a push-button”) is disposed on at least one of the first to fourth corner regions (Fig. 1: 120, 122, 124, 126; ¶¶0028-0029).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jo and Chen with Schmidt to provide a display device that provides a user with pressure sensors that are easier to locate.

    PNG
    media_image18.png
    658
    621
    media_image18.png
    Greyscale
      
    PNG
    media_image19.png
    767
    777
    media_image19.png
    Greyscale

As to claim 13, Jo, Chen and Schmidt teach the display device of claim 12, as applied above.
Schmidt further discloses wherein the pressure sensor(120, 122, 124, 126)(Fig. 1; ¶¶0028, 0029) comprises: a first pressure sensor(126)(Fig. 1; ¶¶0028, 0029) disposed on the third side surface (see edited Fig. 1 above; ¶0023) and the second corner region (see edited Fig. 1 above); and a second pressure sensor(120, 122, 124, 126)(Fig. 1; ¶¶0028, 0029) disposed on the forth side surface (see edited Fig. 1 above; ¶0023) and the third corner region (see edited Fig. 1 above).
The motivation to combine Schmidt’s further teachings is the same as set forth above for claim 12.

As to claim 14, Jo, Chen and Schmidt teach the display device of claim 13, as applied above.
Schmidt further discloses wherein the first pressure sensor(126)(Fig. 1; ¶¶0028, 0029) is disposed to extend the second side surface (see edited Fig. 1 above; ¶0023).
The motivation to combine Schmidt’s further teachings is the same as set forth above for claim 12.
Potentially Allowable Subject Matter
17.	As to claim 15, if the above grounds of rejection under 35 U.S.C. 112(b) is overcome, then it would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Reasons for Allowance
18.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:
Dependent claim 15 identifies the distinct features: “wherein the second pressure sensor is disposed to extend the first side surface2”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Publication No. 2019/0289108 A1 to Jo et al., U.S. Patent Pub. No. 2017/0154741 A1 to Chen et al. (“Chen”) and U.S. Patent Pub. No. 2014/0106814 A1 to Schmidt, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  Jo, Chen and Schmidt teach the display device of claim 14, as applied above but do not teach the above underlined limitations.
Other Relevant Prior Art
19.	Other relevant prior art includes:

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

(i).	U.S. Patent Pub. No. 2009/0312051 A1 to Hansson et al. discloses pressure sensitive areas on corners(42)(FIG. 4; ¶0058) and sides of a device(40)(FIG. 4; ¶0058).

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

(ii). 	Japan Patent No. 4760758B2 to Komiyama discloses buttons(14-17)(FIG. 1; p 6, ¶1) on corners(a-d)(FIG. 1; p 6, ¶1) and sides of device(10)(FIG. 1; p 4, ¶6).
(iii). 	U.S. Patent Publication No. 2012/0115551 A1 to Cho et al. (“Cho”) may be combined with previously-cited U.S. Patent Publication No. 2019/0289108 A1 to Jo et al. (“Jo”) to teach at least claim 1:

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

As to claim 1, Cho discloses a device (FIGs. 1-2: 150; ¶0045) used to display (¶0063), comprising:
a cover window(110)(FIGs. 1-2; ¶0048) comprising a light transmitting area(open portion of 110 corresponding to 330)(FIGs. 1-2; ¶¶0048, 0058 – the light transmitting area is open and 330 is glass thus ambient light may be transmitted through this area) and a light blocking area(portion of 110 corresponding to 330 that does not include the open portion corresponding to 330)(FIGs. 1-2; ¶0048); and 
a pressure sensor(710, 713)(FIGs. 1-2, 10; ¶¶0091, 0094) disposed under3 the light blocking area(portion of 110 corresponding to 330 that does not include the open portion corresponding to 330)(FIGs. 1-2; ¶0048).
Cho does not expressly disclose a display device, comprising: a display panel disposed under the light transmitting area.
Jo discloses a display device(100)(FIGs. 1, 3-4: 150; ¶0045), comprising:
a display panel(150)(FIGs. 1, 3-4; ¶0034) disposed under the light transmitting area(portion of 101 corresponding to 150a)(FIGs. 1, 3-4; ¶0034). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Cho with Jo to provide a device that can display information conveniently to a user.
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the claim language does require the pressure sensor to be disposed completely under the light blocking area.
        2 As stated above for the drawings objection, these claim limitations are not shown in the figures, given that they depend upon the claim limitations included in claims 8-9 and 12-14.
        3 Examiner notes that the claim language does require the pressure sensor to be disposed completely under the light blocking area.